                 Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 1 of 11                FILED
                                                                                     2019 Oct-30 PM 05:14
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

Colby Hooper,                                   )
                                                )
            Plaintiff,                          )
                                                )
v.                                              )        CASE NO.:
                                                )        2:19-cv-01601-JEO
Midland Funding, LLC; Midland                   )
Credit Management, Inc.,                        )
                                                )
            Defendants.                         )

                       DEFENDANTS’ ANSWER AND DEFENSES TO
                             PLAINTIFF’S COMPLAINT

            Defendants Midland Funding, LLC (“Midland Funding”) and Midland Credit

Management, Inc. (“MCM”) (collectively, “Midland”) answer Plaintiff Colby

Hooper’s (“Plaintiff”) complaint as follows (utilizing the headings of Plaintiff’s

complaint for the sake of clarity, though not adopting them):

                                JURISDICTION AND VENUE

            Midland admits that this Court has subject matter jurisdiction and that venue

is proper in this Court. Midland denies all remaining allegations of paragraph 1.

                              STATEMENT OF THE PARTIES

            1.        Upon information and belief, admitted.




7690653.1
                 Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 2 of 11



            2.        Midland Funding admits that it is organized under the laws of

Delaware and that its principal place of business is in San Diego, California, but

denies the remaining allegations of paragraph 2.

            3.        MCM admits that it is organized under the laws of Delaware and that

it is registered to do business in Alabama with the Alabama Secretary of State’s

office. MCM also admits that, under certain circumstances, it services accounts for

Midland Funding. MCM also admits that, under certain circumstances, it may meet

the Fair Debt Collection Practices Act’s (the “FDCPA”) definition of a “debt

collector,” but it lacks sufficient knowledge or information to either admit or deny

that those circumstances exist with respect to Plaintiff, and therefore denies said

allegation. MCM denies all remaining allegations of paragraph 3.

            4.        Midland admits that the underlying collection lawsuit occurred in this

judicial district but denies any remaining allegation of paragraph 4.

                                   STATEMENT OF FACTS

                                           Background

            5.       Midland admits that, on May 10, 2017, a lawsuit was filed on Midland

Funding’s behalf against Plaintiff in the Small Claims Court of Jefferson County,

Alabama, which was assigned case number 01-SM-2017-902861.                        However,

Midland denies that MCM was a party to that action.




                                                 2
7690653.1
                 Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 3 of 11



            6.       As to the first sentence of paragraph 6, admitted. As to the second

sentence of paragraph 6, Midland denies that MCM was a party to the underlying

collection lawsuit referenced in paragraph 5.

            7.       Midland lacks sufficient information at this time to admit or deny the

allegation of paragraph 7 and therefore denies that allegation.

            8.       Midland admits that a complaint was filed on Midland Funding’s behalf

in the underlying collection lawsuit; the complaint speaks for itself. Midland denies

that MCM was a party to that action.

            9.       Denied.

            10.      Midland admits that a “Return on Service” form was filed in the

underlying collection lawsuit on June 28, 2017; the form speaks for itself. Midland

denies that MCM was a party to that action.

            11.      Denied.

            12.      Midland denies that Plaintiff was not served in the underlying

collection lawsuit, and Midland further denies that MCM was a party to that action.

Midland admits that a motion for default judgment was filed on Midland Funding’s

behalf in that action on June 29, 2017; said motion speaks for itself.

            13.      Midland admits that the aforementioned motion for default judgment

filed on Midland Funding’s behalf was granted on July 3, 2017, but Midland denies

that MCM was a party to the underlying collection lawsuit.


                                                 3
7690653.1
             Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 4 of 11



            14.   Midland admits that a process of garnishment was filed on Midland

Funding’s behalf in the underlying collection lawsuit on April 10, 2019. Midland

denies that the underlying judgment was “improper” and further denies that MCM

was a party to that action.

            15.   Midland admits that the aforementioned process of garnishment was

served on Dawson Family of Faith on April 12, 2019.

            16.   Upon information and belief, denied.

            17.   Midland admits that Plaintiff’s counsel filed a motion to release the

garnishment and set aside the default judgment in the underlying collection lawsuit;

said filing speaks for itself.

            18.   Midland admits that the small claims court held a hearing, and entered

an order, regarding Plaintiff’s aforementioned motion to release the garnishment and

set aside the default judgment on May 20, 2019; said order speaks for itself. Midland

denies paragraph 18’s characterization that the underlying default judgment was

“invalid[.]”

            19.   Midland admits that Plaintiff filed an answer in the underlying

collection lawsuit; said answer speaks for itself. Midland denies that MCM was a

party to that action.

            20.   Midland admits that a trial was held in the underlying collection lawsuit

on July 22, 2019. Midland denies that MCM was a party to that action.


                                               4
7690653.1
                Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 5 of 11



            21.     Denied as stated.

            22.     Midland admits that the order entered by the small claims court

following the trial of the underlying collection lawsuit provides that Plaintiff’s

counsel orally moved for entry of judgment in favor of Plaintiff, and that said order

granted Plaintiff’s motion. Midland denies the remaining allegations of paragraph

22.

            23.     Paragraph 23 contains generalized allegations against Midland’s

purported debt collection practices—not allegations regarding Midland’s actions as

they relate to Plaintiff—and allegations concerning unnamed third parties who are

not at issue in this case. Generalized allegations against Midland or about unnamed

third parties are impertinent and immaterial to this case, which involves the filing of

a collection lawsuit against Plaintiff. Paragraph 23 contains no allegations about

acts taken with respect to Plaintiff, and therefore no response should be required.1

To the extent this paragraph is deemed to contain any material allegation against

Midland, each such allegation is denied.

            24.     To the extent paragraph 24 contains generalized allegations about

Midland’s purported debt collection practices and/or unnamed third parties who are



            1
         See Simmons v. Encore Capital Group, Inc., No. 3:13-CV-113, 2013 WL 1898171, *1
(E.D. Tenn. May 7, 2013) (striking “generalized allegations of Defendants’ alleged practices and
actions allegedly taken by Defendants against third parties [that] do not mention any acts taken
with regard to Plaintiff”).

                                               5
7690653.1
                Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 6 of 11



not at issue in this case, no response should be required of Midland.2 To the extent

this paragraph contains any material allegation against Midland, each such allegation

is denied. Midland further denies that MCM was a party to the underlying collection

lawsuit.

            25.      Denied.

                          COUNT ONE
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. § 1692 et seq.

            26.      Midland incorporates by reference its answers to all of the foregoing

paragraphs as if fully stated herein.

            27-29.          Denied.

                                          COUNT TWO
                                          NEGLIGENCE

            30.      Midland incorporates by reference its answers to all of the foregoing

paragraphs as if fully stated herein.

            31-32.          Denied as stated.

            33-34.          Denied.




            2
                See Simmons, 2013 WL 1898171 at *1.

                                                  6
7690653.1
             Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 7 of 11



                                COUNT THREE
                        RECKLESSNESS AND WANTONNESS
                           AGAINST THE DEFENDANTS

            35.   Midland incorporates by reference its answers to all of the foregoing

paragraphs as if fully stated herein.

            36-37.      Denied as stated.

            38-39.      Denied.

                                   COUNT FOUR
                              MALICIOUS PROSECUTION

            40.   Midland incorporates by reference its answers to all of the foregoing

paragraphs as if fully stated herein.

            41.   Admitted.

            42-43.      Denied.

            44.   Denied as stated.

            45.   Denied.

                                     COUNT FIVE
                                  ABUSE OF PROCESS

            46.   Midland incorporates by reference its answers to all of the foregoing

paragraphs as if fully stated herein.

            47-48.      Denied as stated.

            49-51.      Denied.

            52.   Denied as stated.


                                             7
7690653.1
                 Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 8 of 11



            53.      Denied.

            54.      To the extent paragraph 54 contains generalized allegations about

purported debt collection practices and/or unnamed third parties who are not at issue

in this case, no response should be required of Midland.3 To the extent this

paragraph contains any material allegation against Midland, each such allegation is

denied.

                                            DAMAGES

            Midland denies that Plaintiff is entitled to any of the relief requested, or any

relief whatsoever, from Midland.

   UNLESS EXPRESSLY ADMITTED IN ONE OF THE FOREGOING
  PARAGRAPHS, ALL MATERIAL ALLEGATIONS OF PLAINTIFF’S
 COMPLAINT, INCLUDING ANY CONTAINED IN ANY UNNUMBERED
                 PARAGRAPH, ARE DENIED.

     MIDLAND REITERATES THAT IT DENIES THAT PLAINTIFF IS
   ENTITLED TO ANY OF THE RELIEF REQUESTED, OR ANY RELIEF
                WHATSOEVER, FROM MIDLAND.

                                            DEFENSES

            1.       Plaintiff’s complaint, in whole or in part, fails to state a claim upon

which relief may be granted.

            2.       To the extent Count One is based upon allegations of implied

misrepresentations, including but not limited to Plaintiff’s allegation that Midland


            3
                See Simmons, 2013 WL 1898171 at *1.

                                                  8
7690653.1
                 Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 9 of 11



filed the underlying collection lawsuit against Plaintiff without the intent to prove

its collection case at trial, said count fails to state a claim upon which relief may be

granted.           Implied misrepresentations cannot provide a legal basis for any of

Plaintiff’s claims.

            3.        To the extent Plaintiff’s claims are subject to binding, mandatory

arbitration, Midland does not waive and, in fact, expressly reserves the right to

compel arbitration prior to substantially invoking the litigation process.

            4.        Plaintiff lacks standing to bring claims based upon acts allegedly taken

with respect to anyone other than Plaintiff. Although Plaintiff’s complaint includes

generalized allegations relating to unnamed third parties who are not at issue in this

lawsuit,4 Plaintiff may not assert claims based on alleged acts taken with respect to

anyone other than Plaintiff.

            5.        To the extent any of Plaintiff’s counts is based on the filing and/or

maintaining of the underlying garnishment proceeding against Plaintiff, each such

count fails to state a claim upon which relief can be granted; there is no cause of

action under Alabama law for the negligent, wanton, or reckless filing and/or

maintaining of a garnishment proceeding.

            6.        Any recovery is barred, or must be reduced, based on the principles of

payment, accord and satisfaction, ratification, consent, acquiescence, and/or


            4
                See, e.g., Doc. 1 at ¶¶ 23, 24, 54.

                                                      9
7690653.1
             Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 10 of 11



estoppel, as a result of, among other reasons, Plaintiff’s failure to dispute the

underlying debt at any time prior to Midland’s receipt of Plaintiff’s filed answer in

the underlying collection lawsuit.

            7.    Any alleged damages sustained by Plaintiff were, at least in part, caused

by the actions of Plaintiff or resulted from Plaintiff’s own inattention, which equaled

or exceeded any alleged wrongdoing by Midland.

            8.    Any alleged damages sustained by Plaintiff were, at least in part, caused

by (and/or resulted from) the actions and/or omissions of others.

            9.    Any recovery is barred, or must be reduced, as a proximate result of

Plaintiff’s failure to mitigate any alleged damages.

            10.   In response to Count One, Midland pleads that any alleged violation of

the FDCPA was not intentional and resulted from a bona fide error notwithstanding

the maintenance of procedures reasonably adopted to avoid such error.

            11.   To the extent Counts Two through Five seek damages relating to

alleged conduct that occurred prior to September 30, 2017, such claims are barred

by the applicable statutes of limitations.

            12.   To the extent Count One seeks damages relating to alleged conduct that

occurred prior to September 30, 2018, such claim is barred by the applicable statutes

of limitations.

            13.   Midland pleads the defense of Plaintiff’s contributory negligence.


                                              10
7690653.1
             Case 2:19-cv-01601-JEO Document 6 Filed 10/30/19 Page 11 of 11



            14.   Midland pleads the defense of qualified and/or absolute privilege.

            15.   Midland asserts any and all defenses afforded to it by Alabama’s

litigation privilege.

            16.   Midland reserves the right to assert additional affirmative defenses to

any extent warranted by discovery and/or the factual developments in this case.


                                           /s/ Thomas R. DeBray, Jr.
                                           One of the Attorneys for Defendants,
                                           Midland Funding, LLC and
                                           Midland Credit Management, Inc.

  OF COUNSEL:

  Jason B. Tompkins
  Thomas R. DeBray, Jr.
  BALCH & BINGHAM LLP
  Post Office Box 306
  Birmingham, Alabama 35201-0306
  Telephone: (205) 251-8100


                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been filed this 30th day of October,
2019, via CM/ECF, which will electronically notify the following counsel of record:

W. Whitney Seals
COCHRUN & SEALS, LLC
Post Office Box 10448
Birmingham, Alabama 35202-0448
Telephone: (205) 323-3900

                                                  /s/ Thomas R. DeBray, Jr.
                                                  Of Counsel



                                             11
7690653.1
